Continuing Abatement Order filed February 16, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00345-CR
                                   ____________

                      RICKY NELSON GOODWIN, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 9825856


                    CONTINUING ABATEMENT ORDER

       Appellant is not represented by counsel on appeal and the reporter's record has not
been filed. We therefore abated this appeal and directed the trial court to determine
whether appellant is entitled to appointment of counsel and to proceed without the payment
of costs.

              We ORDER the judge of County Criminal Court at Law No. 3 to
       immediately conduct a hearing at which appellant and counsel for the State
       shall be present to determine whether appellant desires to prosecute his
       appeal, and, if so, whether appellant is indigent and, thus entitled to
       appointed counsel and a free record. The judge shall appoint appellate
       counsel for appellant, if necessary. The judge shall see that a record of the
       hearing is made, shall make findings of fact and conclusions of law, and shall
       order the trial clerk to forward a record of the hearing and a supplemental
       clerk's record containing the findings and conclusions.


       A record of the hearing was filed but the supplemental clerk's record containing the
trial court's findings and conclusions haS not been filed. The hearing record reflects
appellant did not appear. The trial court did not find on the record that appellant has
abandoned his appeal. Accordingly, we enter the following order.

       We ORDER the judge of County Criminal Court at Law No. 3 shall make findings
of fact and conclusions of law and shall order the trial clerk to forward a record of the
supplemental clerk's record containing those findings and conclusions. Those records
shall be filed with the clerk of this court within 30 days.


                                                  PER CURIAM

Do Not Publish.




                                              2